Citation Nr: 0402028	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  02-06 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for degenerative disc 
disease (DDD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1946.

The current appeal arose from a January 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.  





The RO, in pertinent part, denied entitlement to service 
connection for DDD of the lumbar spine.

In October 2002 the Board of Veterans' Appeals (Board) 
remanded the veteran's claim to the RO in response to his 
request to provide oral testimony before a Veterans Law Judge 
in Washington, DC.  He cancelled a hearing scheduled for him 
in October 2002.

In May 2003 the Board again remanded the claim to the RO for 
further development and adjudicative action.

Although the veteran again requested the opportunity to 
provide oral testimony before a Veterans Law Judge in support 
of his claim, he failed to report for a video conference 
hearing scheduled in May 2003.

In August 2003 the RO most recently affirmed the 
determination previously entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  A chronic acquired disorder of the lumbar spine, muchless 
DDD, was not shown in active service or for many years 
thereafter.

2.  Osteoarthritis was not shown disabling to a compensable 
degree during the first post service year.

3.  The probative and competent medical evidence of record 
establishes that post service reported and diagnosed DDD of 
the lumbar spine is not linked to service on any basis.


CONCLUSION OF LAW

DDD of the lumbar spine was not incurred in or aggravated by 
active service; nor may service connection be presumed for 
osteoarthritis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records are negative for any evidence of 
a chronic acquired back disorder.  DDD of the lumbar spine is 
not reported.  

The February 1946 report of general medical examination for 
separation from active service shows there were no 
musculoskeletal defects.  The veteran recorded that he was 
not suffering from any injury, disease, or wound which was 
disabling.

A letter dated in January 1957 from Dr. JAH (initials), shows 
the veteran was privately hospitalized in September 1956 as 
the result of a car accident, resulting in many injuries.  
Additional correspondence and medical evidence, including an 
October 1957 VA medical examination referable to the 1956 car 
accident has been associated with the claims file.

DDD of the lumbar spine per se was reported on a May 1976 
private radiographic study.

Associated with the claims file are recently dated 
contemporaneous VA medical treatment reports.

VA conducted a special orthopedic examination of the veteran 
in July 2003.  The veteran reported that he fell while in 
basic training thereby sustaining a fracture of his right 
ankle (service connection has been granted therefor) and 
sustained injury to his back at the same time.  He related 
that over the years his back pain had continued to grow.  The 
examiner recorded that there was x-ray evidence of 
degenerative joint disease (DJD) and DDD of the lumbosacral 
spine.

The examiner commented that after careful examination of the 
service record, he could find no evidence of a back injury.  
He noted that the veteran was not sure whether he had injured 
his back in a car accident forty years prior.  The examiner 
noted that from the examination there was no question that 
the veteran had DJD and DDD of the lumbosacral spine, but 
after review of the record, it would appear to be nonservice-
connected.


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110;  38 C.F.R. § 3.303.

If not shown in service, service connection may be granted 
for osteoarthritis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of continuity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2002), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, and supercedes the decision of CAVC in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002)).  
The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West 
2002)).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West 2002).  Accordingly, the 
Secretary determined that some limited assistance was 
warranted to claimants attempting to reopen claims.  In 
particular, the Secretary determined that VA should request 
any existing records from Federal agencies or non-Federal 
agency sources, if reasonably identified by the claimant, in 
order to assist the claimant in reopening his or her claim.  
66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  

However, although the CAFC appears to have reasoned that the 
VCAA may not retroactively apply to claims or appeals pending 
on the date of its enactment, it stated that it was not 
deciding that question at this time.  See Bernklau v. 
Principi, 291 F. 3d 795 (Fed. Cir. 2002); Dyment v. Principi, 
287 F. 3d 1377 (Fed. Cir. 2002); see also Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law 
under the circumstances of this case.  

In a November 2001 letter, the RO notified the veteran of the 
enactment of the VCAA.  The RO notified the veteran of the 
types of evidence required to substantiate his claim and that 
VA would obtain such records if their release were 
authorized.  The veteran did not respond to the RO request 
that he identify any medical records that could be obtained 
in support of his claim for service connection for DDD of the 
lumbar spine.

In response to the Board's May 2003 remand directives, the RO 
by letter dated in May 2003 advised the veteran to identify 
any evidence not already of record, and to complete 
authorization forms (VA Forms 21-4142) as needed for the 
release of any such evidence pertaining to the issue 
currently on appeal.  The RO advised the veteran that it 
would obtain such records if their release were authorized.  
The RO also advised him of the types of evidence required to 
substantiate his claim.  

In response to the RO's May 2003 letter, the veteran 
identified current treatment reports from the local VA 
Medical Center, and such records were obtained and associated 
with the claims file.

In doing so, the Board and the RO satisfied the VCAA 
requirement that VA notify the veteran as to which evidence 
was to be provided by the veteran, and which would be 
provided by VA; the RO advised that it would and did obtain 
all evidence identified and/or authorized for release by the 
veteran.  38 C.F.R. § 5103(a) (West 2002); see Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The duty to notify has thus been satisfied, as the veteran 
has been provided with notice of what is required to 
substantiate his claim.  

In particular, through the issuance of the January 2002 
rating decision, the April 2002 Statement of the Case (SOC), 
and the August 2003 Supplemental Statement of the Case 
(SSOC), he has been given notice of the requirements for 
service connection.  The RO also provided the veteran with 
the reasons his claim could not be granted based upon the 
evidence of record.  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim with respect to the issue 
being decided, including any relevant records adequately 
identified by him, as well as authorized by him to be 
obtained.  

The evidence includes the complete service medical records.  
The veteran does not contend that there are additional 
service medical records that have not been obtained.  The 
claims file already had records of treatment for injuries 
sustained in a car accident several years previously.  As the 
Board pointed out, the RO obtained and associated with the 
claims file the contemporaneous VA medical treatment reports 
identified by the veteran.

The veteran has been the subject of several post service VA 
medical examinations, all of which have been associated with 
his claims file.  In response to the Board's May 2003 remand 
directive, the RO arranged for a VA special orthopedic 
examination of the veteran which was accomplished in July 
2003, the report of which has been associated with the claims 
file.  

Again, in compliance with the Board's May 2003 remand 
directive, the examiner addressed the etiology of the 
veteran's DDD of the lumbar spine, the disability at issue 
for which compensation has been claimed by the veteran.  The 
VA medical specialist discounted any relationship between the 
veteran's DDD of the lumbar spine and his period of active 
service.

The Board finds that another VA examination is not warranted 
in this case because there is no reasonable possibility that 
a VA examination would substantiate the veteran's claim.  In 
this case, the issue whether he has a current disability 
resulting from any incident of service requires competent 
medical evidence.  He has contended that he has had a 
continuity of back symptomatology since service to the 
present.  He has alleged that DDD of the lumbar spine is due 
to service.  The VA medical specialist has addressed etiology 
in view of the veteran's history and evidentiary record.

Consequently, another VA examination is unnecessary since the 
information and evidence of record contains sufficient 
competent medical evidence to decide the claim.  Therefore, 
remand or deferral for the scheduling of another VA 
examination is not required.  38 U.S.C.A. § 5103A(c) (West 
2002).  

There is no recent communication from the veteran to show 
that he claims there is additional information to be obtained 
in support of his claim.  His representative has rested his 
appeal, and indicated that there is no further argument.  

It is well to note that not only did the RO inform the 
veteran of the VCAA in its November 2001 correspondence, it 
also provided and applied its criteria in the April 2002 SOC, 
and August 2003 SSOC.  It is clear from the record that the 
RO fully considered the provisions of the new law in its 
adjudication of the veteran's claim.

Additionally, as the Board noted earlier, the Board and the 
RO made efforts to accommodate the veteran on the occasions 
of his requests to provide oral testimony in support of his 
claim before a Veterans Law Judge. He either cancelled the 
scheduled hearing or failed to report therefor.




In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to this issue is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159).  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the issue on the merits.  


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that, in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted)).  

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

The Board readily concedes that the veteran has DDD of the 
lumbar spine, the disability at issue for which service 
connection is claimed.  Accordingly, the veteran has 
satisfied one of the three foregoing requisites to prevail on 
a claim of entitlement to service connection.  However, there 
is no evidence of such disorder in service or for many years 
thereafter, muchless any evidence of an osteoarthritic 
disease process disabling to a compensable degree during the 
first post service year.  

Accordingly, the veteran does not satisfy one of the three 
requisites.  Furthermore, the competent medical evidence of 
requisite discounts any relationship of DDD of the lumbar 
spine to service on any basis.  Therefore, the veteran does 
not satisfy two of the three requirements to prevail in his 
claim.

Although the veteran contends that his DDD of the lumbar 
spine is due to service, the CAVC has held that while a lay 
person is competent to testify as to facts within his own 
observation and recollection such as symptoms, a lay party, 
such as the veteran who has not professed any medical 
background, is not competent to provide probative evidence as 
to matters requiring expertise derived from specialized 
medical education, training or experience, such as matters 
relating to diagnosis or medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, his statements 
that he has DDD of the lumbar spine related to his period of 
active service are not competent evidence in this case.

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's DDD of the lumbar spine is due to his period of 
service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The veteran has claimed on examination that he injured his 
back in service; however, this is not supported by service 
medical documentation.  He has claimed that his back pain has 
grown worse over the years.  Despite his claims, there is no 
evidence of continuity of symptomatology, and such claimed 
symptomatology has been discounted from any incident of 
service on the basis of the competent evidence of record.  
See Savage, Voerth, McManaway, supra.  Simply put, the record 
is clear in showing that DDD of the lumbar spine was 
initially reported many years past termination of service, 
and a competent medical specialist has discounted any 
relationship of such disorder to service on any basis.

In this case, the veteran has not submitted or identified 
available competent medical evidence showing that his DDD of 
the lumbar spine should be service-connected.  Since the 
determinative issue involves a medical question, competent 
medical evidence is required.  Heuer v. Brown, 7 Vet. App. at 
384; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for DDD of the lumbar spine 
is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



